DETAILED ACTION
This Office Action is in response to the application 17/063,971 filed on 10/06/2020.
Claims 1-9 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application is based upon and claims the benefit of priority of the prior Japanese Patent Application No. 2019-190026, filed on Oct. 17, 2019.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/25/2021 and 10/06/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 10/06/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 10/06/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 10/06/2020 has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 and claim 7 limitation recites “…a processor configured to …”, (a processor may include software; examiner suggests ‘a microprocessor’ instead of ‘a processor’) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Standefer, III et al. (hereinafter Standefer), Pub. No.: US 2018/0131684.

Referring to claim 1, Standefer teaches an authorization apparatus comprising: 
a memory configured to store attribute information associating an 5identification information of data and information indicating an attribute of the data, the data being stored in a data server (para. 0032 and fig. 2; Resource providers 212 and 214 may be configured to store and/or provide access to one or more resources); 
a processor configured to generate an access token in association with an extraction condition to be used for extracting the data to be obtained by a terminal (para. 0041 and fig. 4, determination may include identifying one or more authentication and/or authorization indications (e.g., a token, credentials, a permission set, etc.), analyzing one or more authorization event/access events, etc. In a particular example, the collection creation application/service may retrieve an identified authentication/authorization indication (or an approximate copy thereof) from the resource provider); and 
10a communicator configured to receive a target access token from the data server (paras. 0039-0041), wherein 
when receiving the target access token (paras. 0039-0041), the processor is configured to: 
extract identification information of data pieces satisfying the extraction condition associated with the target access token (paras. 0039-0041), and 
15generate a list of identification information of the data to be disclosed to the terminal using a target access token (para. 0041, For example, the collection creation application/service may use account information (e.g., a user name and/or user credential) provided in the request data to determine whether a resource provider or data store is associated with a user account that is associated with a requestor (e.g., a user requesting access to an isolated collection). The determination may include providing the account information to a single sign on (SSO) access control system/utility, providing the account information to an authorization provider, comparing the account information from the collection creation application/service to account information from a resource provider, applying a credential in the request data to the resource provider, etc.), and 
the communicator transmits the list to the data server (para. 0042, … a requestor is determined to be authorized to access a resource provider …).

Referring to claim 2, Standefer further teaches wherein 20the communicator receives, from the data server, another extraction condition to be used for extracting data attempted to obtain from the data server by another terminal, the communicator transmits, to the data server, ticket information generated in association with the another extraction condition to be used by the 25another terminal for accessing the authorization apparatus, when receiving the ticket information, the processor generates another access token in association with the another extraction condition associated with the ticket information, and the communicator transmits the another access token to a transmission 30source of the ticket information (paras. 0039-0042 and fig. 1, with multiple client devices).

Referring to claim 3, Standefer further teaches wherein when receiving a filter identifier for identifying a condition to be used for filtering in the data server along with the another extraction condition, the 5processor generates the another access token further in association with the filter identifier, when receiving the another access token from the data server, the processor generates another list by extracting identification information of data satisfying the another extraction condition from the attribute information, and 10the communicator transmits the filter identifier along with the another list to the data server (para. 0037; isolated collection, query results).

Referring to claim 4, Standefer further teaches wherein 15when receiving the access token, which is generated before the attribute information is updated, as the target access token after the attribute information is updated, the processor generates the list by extracting identification information of data satisfying the extraction condition associated with the target access token from the attribute information after the update (paras. 0039-0042 and figs. 1-4).

Referring to claim 5, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 6, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 7, Standefer further teaches comprising: 15a processor configured to select a condition to be used for extraction processing in the data server from the extraction conditions, wherein the transmitter transmits the authorization apparatus of a condition not selected from the extraction conditions as a condition to be used for extraction processing in the authorization apparatus when requesting to issue the ticket 20information (paras. 0039-0042 and figs. 1-4).

Referring to claim 8, Standefer further teaches wherein the transmitter transmits, to the authorization apparatus, a filter identifier for identifying a condition to be used for extraction processing in the 25data server in requesting to issue the ticket information, when another list indicating identification information of data that may be disclosed to the another terminal and the filter identifier are transmitted from the authorization apparatus, the processor selects data to be disclosed to the another terminal from the data pieces associated with the identification 37Fujitsu Ref. No.: 18-02408 information pieces included in the another list by using a condition identified by the notified filter identifier, and the transmitter transmits the data pieces selected by using the condition identified by the filter identifier to the another terminal (paras. 0039-0042 and figs. 1-4).

Referring to claim 9, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499
06/28/2022